Exhibit 99.1 Name and Address of Reporting Person: Thomas H. Lee Advisors, LLC c/o Thomas H. Lee Partners, L.P. 100 Federal Street, 35th Floor Boston, MA 02110 Issuer Name and Ticker or Trading Symbol: Aramark Holdings Corp. Date of Event Requiring Statement (Month/Day/Year): December 17, 2013 Footnotes to Form 4 (1) This statement is being filed by the following Reporting Persons: Thomas H. Lee Advisors, LLC (“THL Advisors”), Thomas H. Lee Equity Fund VI, L.P. (“THL Equity VI”), Thomas H. Lee Parallel Fund VI, L.P. (“Parallel Fund VI”), Thomas H. Lee Parallel (DT) Fund VI, L.P. (“DT Fund VI”), THL Equity Fund VI Investors (Aramark), LLC (“THL Aramark”), THL Coinvestment Partners, L.P. (“THL Coinvestment”; together with THL Equity VI, Parallel Fund VI, DT Fund VI and THL Aramark the “THL Funds”) as well as Putnam Investment Holdings, LLC (“Putnam”) and Putnam Investments Employees’ Securities Company III, LLC (“Putnam III”). The reporting person is the general partner of Thomas H. Lee Partners, L.P., which in turn is the general partner of THL Coinvestment. In addition Thomas H. Lee Partners, L.P. is the managing member of THL Equity Advisors VI, LLC, which in turn is the general partner of THL Equity VI, Parallel Fund VI, DT Fund VI and THL Aramark. THL Advisors is attorney-in-fact of Putnam Investments, LLC, which is the managing member of Putnam, which in turn is the managing member of Putnam III. (2) Represents shares of the Issuer sold by the following entities: 1,395,526 shares sole by THL Equity VI; 944,977 shares sold by Parallel Fund VI; 165,069 shares sold by DT Fund VI; 11,954 shares sold by THL Aramark, 2,560 shares sold by THL Coinvestment; 7,122 shares sold by Putnam; and 7,120 shares sold by Putnam III. (3) Each of the Reporting Persons disclaims beneficial ownership of the shares listed in the report, and this report shall not be deemed an admission that the reporting person is the beneficial owner of the securities for the purpose of Section 16 or for any other purpose, except to the extent of its pecuniary interest therein. (4) This amount represents the $20.00 public offering price per share of the Issuer’s common stock less the underwriting discount of $1.10 per share.
